Citation Nr: 0218746	
Decision Date: 12/27/02    Archive Date: 01/07/03

DOCKET NO.  01-02 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Nashville, Tennessee


THE ISSUE

Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 



INTRODUCTION

The veteran had active service from November 1943 to May 
1946.

This case comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office 
(RO) in Nashville, Tennessee, which denied service 
connection for bilateral hearing loss.


FINDING OF FACT

The veteran's hearing loss is related to his service.  


CONCLUSION OF LAW

Hearing loss was incurred as a result of the veteran's 
active military service.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.159, 
3.303 (2002).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

The veteran asserts that service connection is warranted 
for hearing loss.  He asserts that he was exposed to loud 
noises as a tank driver during World War II, to include 
tank engine and canon fire noise, and noise from other 
armored vehicles and artillery.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.   Service 
connection may also be granted on the basis of a post-
service initial diagnosis of a disease, where the 
physician relates the current condition to the period of 
service.  See 38 C.F.R. § 3.303(d); Hensley v. Brown, 5 
Vet. App. 155, 158 (1993).  In such instances, a grant of 
service connection is warranted only when, "all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred during service."  38 C.F.R. 
§ 3.303(d) (2002).

Applicable regulations provide that impaired hearing shall 
be considered a disability when the auditory thresholds in 
any of the frequencies of 500, 1,000, 2,000, 3,000, and 
4,000 Hz are 40 decibels or greater; the thresholds for at 
least three of these frequencies are 26 decibels or 
greater; or when speech recognition scores are 94 percent 
or less.  38 C.F.R. § 3.385 (2002).

The Board initially notes that the veteran asserts that he 
was exposed to acoustic trauma during combat, as well as 
other loud noise.  He also asserts that he sought 
treatment for ear symptoms within a year of separation 
from service. 

The veteran's service records show that he had active duty 
service with an infantry unit during World War II, and 
that his military occupation specialty was tank driver.  
He received the Combat Infantryman Badge.  This award is 
evidence of participation in combat, see 38 U.S.C.A. 
§ 1154(b) (West 1991), and the Board therefore accepts the 
veteran's allegations as credible.   

The veteran's service medical records include a separation 
examination report, dated in May 1946, which indicates 
that hearing (whispered voice) test results were 15/15, 
bilaterally.  The remainder of the service medical records 
do not show complaints, treatment or a diagnosis involving 
the veteran's hearing.  

The post-service medical evidence includes records from a 
number of private health care providers, dated between 
1963 and 2000.  The Board notes that it is not entirely 
clear which reports came from which doctors, but that it 
appears that most of the reports are either from a 
physician identified as "Dr. DePue," or physicians at the 
Knoxville Otolaryngology and Facial Surgery Clinic, P.C.  
See e.g., September 1994 report from Charles C. Hutson, 
M.D.  

A November 1963 medical report indicates that the veteran 
had bilateral high tone nerve loss.  Other reports dated 
about this time also show that the veteran had bilateral 
hearing loss.  See e.g., January 1965 hearing examination 
report from the East Tennessee Hearing and Speech Center, 
October 1966 audiogram report (containing charted 
audiological results which appear to show hearing loss in 
each ear, as defined in 38 C.F.R. § 3.385); June 1967 
report from Thomas O. Davidson, clinical audiologist 
(noting that the veteran has severe bilateral 
sensorineural hearing loss at 4,000 Hz.).  

The only competent etiological opinion in the claims file 
is a June 2000 report from 
Dr. Hutson.  This report shows that Dr. Hutson states: 
"[The veteran] has a nerve hearing loss in each ear.  It 
is related to noise exposure from military service."  This 
report is accompanied by a June 2000 audiogram report 
which contains charted audiological results which appear 
to show hearing loss in each ear, as defined in 38 C.F.R. 
§ 3.385.  

The Board accepts the veteran's assertion, that he has had 
symptoms of hearing loss since his service, as credible.  
The Board finds that given the veteran's accounts of the 
circumstances surrounding his service, including a long 
period of exposure to tank engine and cannon noise as tank 
driver, it can be satisfactorily established that he 
suffered significant acoustic and physical trauma to his 
hearing and/or ears in service.  While the Board concedes 
that hearing loss was not clinically evaluated during his 
service medical separation examination, the Board finds it 
significant that hearing loss was documented as early as 
1963, and that there is no evidence of acoustic trauma 
after separation from service.  Of particular note, Dr. 
Hutson's June 2000 report contains a competent medical 
opinion stating that there is a nexus between the 
veteran's hearing loss and his service.  Although this 
opinion suffers from a number of deficiencies, there is no 
competent, countervailing medical opinion of record to 
refute this opinion.  As such, the Board finds that the 
evidence raises a reasonable doubt as to the cause of the 
veteran's currently diagnosed hearing loss.  See 38 
U.S.C.A. § 5107(b).  Accordingly, in view of the evidence 
of record, the Board thus resolves all reasonable doubt in 
the veteran's favor, and finds that service connection for 
hearing loss is warranted.

II.  VCAA

There was a significant change in the law during the 
pendency of this appeal.  The Veterans Claims Assistance 
Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West Supp. 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2002) redefined the obligations 
of VA with respect to the duty to assist, and imposed on 
VA certain notification requirements.  The final 
regulations implementing the VCAA were published on August 
29, 2001, and they apply to most claims for benefits 
received by VA on or after November 9, 2000, as well as 
any claim not decided as of that date, such as the one in 
the present case.  38 C.F.R. § 3.159.

The Board rendered favorable a determination on the claim 
in issue.   VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim. 
38 U.S.C. §§ 5102 and 5103 (West Supp. 2002).  The veteran 
was notified in the RO's August 2000 decision, and the 
statement of the case (SOC), that the evidence did not 
show that the criteria had been met for service connection 
for hearing loss.  Therefore, the rating decision, and the 
SOC, informed the veteran of the relevant criteria.  The 
SOC also informed the veteran of the provisions of the 
VCAA.  VA has no outstanding duty to inform the veteran 
that any additional information or evidence is needed.  
The Board concludes the discussions in the rating 
decision, and SOC, sent to the veteran informed him of the 
information and evidence needed to substantiate this claim 
and complied with VA's notification requirements.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C. 
§ 5103A (West Supp. 2002).  In this regard, the RO has 
obtained service medical records from the National 
Personnel Records Center.  The claims file also contains 
reports from private medical health care providers.  It 
does not appear that there are any identified treatment 
records which have not been obtained.  Although the 
veteran has not been afforded a VA examination for the 
claimed disability, and although the veteran does not 
appear to have been given notice of his duties to obtain 
evidence, see Quartuccio v. Prinicipi, 16 Vet. App. 183 
(2002), no prejudice accrues to the veteran as the Board 
has granted the claim in issue.  

In view of the foregoing, the Board concludes, therefore, 
that a decision on the merits at this time does not 
violate the VCAA, nor prejudice the veteran under Bernard 
v. Brown, 4 Vet. App. 384 (1993).


ORDER

Service connection is for bilateral hearing loss is 
granted.


		
	CHERYL L. MASON
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

